Title: To John Adams from Francis Dana, 27 March 1783
From: Dana, Francis
To: Adams, John


Sir
March 16th. 1783 [O.S., 27 March N.S.]St: Petersbourg

Yours of the 22d. of Feby: has come to hand this moment, and has given me much satisfaction. I always admired the noble and independant spirit of my friend; but I now see cause to admire it still more. You have confered additional obligations upon, or to express myself otherwise, you have rendered additional services to your Country, by breaking to peices chains forged to hold it in a state of subserviency to the interests of others. God and your Country will approve the measure. But there is nothing gives me more real pleasure than your determination to return to America. I have only one request to make to you, that you will not decline a moment taking a seat in Congress after your arrival there. They want only proper information to lead them into proper measures: the turn of thinking there must be changed; and I know no man better calculated on every account to bring this about, than yourself. I beseech you therefore never to decline such an occasion. By my last letter you will find my intention is, if not to accompany you, at least to follow you soon to America.
As to the extract of W Ls letter and your answer upon it as well as your advice to me to communicate my mission to the Minister of the Emperor, and the Ministers of all the other Courts which have acceeded to the Armed Neutrality, I think at present it is not adviseable to make this communication on that occasion, for first I have no authority to make any commercial Treaty with the Emperor: and as to that part of my com̃ission which respects the Armed Neutrality or Neutral Confederation, I have long since upon consideration, giving it to Congress as my opinion, that America cou’d not become a party in it, or accede formally to the marine convention so long as she continued a belligerant Power: and also, that that Convention from its terms and nature, was limited to the duration of the War. But if I shou’d be mistaken in this last point, I think it is not worth while for America at this time, to pay near five thousand pounds sterling to the Ministers of this Court for the liberty of acceeding to the Marine Convention: and if it was, I have not the money at my disposal. The communication you are sensible must be general to all the parties to that Confederation, and of course to this Court’s To make the communication which wou’d amount to a proposition on any part to acceede to the Convention, and not to be able to do it for want of what I know is essential to the end, wou’d be only to expose the honour of the United States without the prospect of any advantage. It is quite enô to pay Five thousand pounds sterlg: for a Treaty of Commerce with this Empire. I think it my duty therefore to keep the Marine Convention out of sight as long as possible, and to confine myself to the Treaty of Commerce; into which I have adopted the leading principles of the Marine Convention and shall endeavour to conclude both points in one Treaty. If I fail in this I must fail in both, and shall immediately quit this Court. I must exercise my discretion in some things, and as you have done, submit my conduct to the judgment of those whose right it is to decide upon it. If they furnish me not with the means they must not expect the accomplishment of my Mission.— I pray you to give me your advice upon these matters with the utmost freedom, and as soon as possible. Thô I have ventured not to follow it in this particular case, yet I give you my reasons for not doing it, that you might judge upon them, and am not the less obliged to you for your advice.
I have not received an answer in form to my letter communicating my Mission to the Vice-Chancellor, but only a verbal message in excuse of the delay for a time entirely past. I do not like this delay— The immediate assurances mentioned in my letter in which I informed you of this Communication, came from a Member of her Majesty’s private Cabinet, who sought an interview with me for that oceasion. But I refer you to a passage in my last letter “I am sick” &c God send me speedily a happy deliverance from them. Adieu my dear Sir, / Yours &c
P.S. Remember me affectionately to Mr: Thaxter & your Son. Tell the latter I have this day received his Letter from Hamborough, and that he will probably have recd. one from me on his arrival in Holland. He must not fail to give me a very particular account of his route, of the money proper for it, the best method of travelling it, &c &c

